


Exhibit 10.6.3


VENTAS, INC.
RESTRICTED STOCK AGREEMENT
THIS RESTRICTED STOCK AGREEMENT (“Agreement”) is made and entered into as of the
_____ day of __________, by and between VENTAS, INC., a Delaware corporation
(the “Company”), and _______________, an employee of the Company (“Employee”),
pursuant to Ventas, Inc. 2012 Incentive Plan (the “Plan”).
AGREEMENT:
The parties agree as follows:
1.Issuance of Common Stock. The Company shall cause to be issued to Employee
____________ (_________) shares of Common Stock (the “Shares”). Any certificates
representing the Shares, together with a stock power duly endorsed in blank by
Employee, shall be deposited with the Company to be held by it until the
restrictions imposed upon the Shares by this Agreement have expired.
2.    Vesting of Shares. If Employee has not forfeited any of the Shares, the
restriction on the Transfer (as defined herein) of the Shares shall expire with
respect to [one-third of the Shares on ___________, and shall expire with
respect to an additional one-third of the Shares on _________________, and shall
expire with respect to the balance of the Shares on __________________]
[alternative vesting schedule]. Upon expiration of the restriction against
Transfer of any of the Shares pursuant to this Section 2, the Shares shall vest.
Notwithstanding the foregoing, [(i) in the event of (A) [a Change in Control],
(B) the death or Disability of Employee, (C) retirement by Employee [on or after
age ____][in accordance with the terms of the Company’s retirement or pension
plans] (“Retirement”), or (D) termination of Employee’s employment by the
Company without Cause or by Employee with Good Reason (as such terms are defined
in Employee’s employment agreement), the Shares shall automatically vest and all
restrictions on the Shares shall lapse and (ii) in the event of termination of
Employee’s employment by the Company without Cause or by Employee with Good
Reason (as such terms are defined in Employee’s employment agreement), for
purposes of vesting of the Shares, Employee shall be treated as having one
additional year of service from the date of termination of employment].
3.    Forfeiture of Shares. If Employee’s employment by the Company is
terminated for any reason other than death, Disability or Retirement [or
termination by the Company without Cause or by Employee with Good Reason (as
such terms are defined in Employee’s employment agreement)], all Shares which
have not vested in accordance with Section 2 of this Agreement shall be
forfeited and reconveyed to the Company by Employee without additional
consideration, and Employee shall have no further rights with respect thereto.
4.    Restriction on Transfer of Shares. Employee shall not Transfer any of the
Shares owned by Employee until such restriction on the Transfer of the Shares is
removed pursuant to this Agreement. For purposes of this Agreement, the term
“Transfer” shall mean any



--------------------------------------------------------------------------------



sale, exchange, assignment, gift, encumbrance, lien, transfer by bankruptcy or
judicial order, transfer by operation of law and all other types of transfers
and dispositions, whether direct or indirect, voluntary or involuntary.
5.    Rights as Stockholder. Unless the Shares are forfeited, Employee shall be
considered a stockholder of the Company with respect to all such Shares that
have not been forfeited and shall have all rights appurtenant thereto, including
the right to vote or consent to all matters that may be presented to the
stockholders [and to receive all dividends and other distributions paid on such
Shares]. [If any dividends or distributions are paid in Common Stock, such
Common Stock shall be subject to the same restrictions as the Shares with
respect to which it was paid.]
6.    Restrictive Legend. Each certificate representing the Shares may bear the
following legend:
The sale or other transfer of the shares represented by this Certificate,
whether voluntary, involuntary or by operation of law, is subject to certain
restrictions on transfer (including conditions of forfeiture) as set forth in
the Ventas, Inc. 2012 Incentive Plan and in the related Restricted Stock
Agreement. A copy of the Plan and such Restricted Stock Agreement may be
obtained from the Secretary of Ventas, Inc.
When the Shares have become vested, Employee shall have the right to have the
preceding legend removed from the certificate representing such vested Shares.
7.    Agreement Does Not Grant Employment Rights. The granting of Shares shall
not be construed as granting to Employee any right to employment by the Company.
The right of the Company to terminate Employee’s employment at any time, for any
reason, with or without cause, is specifically reserved.
8.    Section 83(b) Election Under the Code and Tax Withholding. If Employee
timely elects, under Section 83(b) of the Code, to include the fair market value
of the Shares on the date hereof in Employee’s gross income for the current
taxable year, Employee agrees to give prompt written notice of such election to
the Company. Employee hereby acknowledges that the Company will be obligated to
withhold taxes for amounts whenever includable in Employee’s income (regardless
of whether a Section 83(b) election is made) and hereby agrees to make whatever
arrangements are necessary to enable the Company to withhold as required by law,
including without limitation the right to deduct from payments of any kind
otherwise due to Employee. Employee shall have the right to elect to satisfy, in
whole or in part, Employee’s tax withholding obligations by having the Company
withhold Shares.
9.    Miscellaneous.
(a)    Incorporation of Plan. Except as specifically provided herein, this
Agreement is and shall be in all respects subject to the terms and conditions of
the Plan, a copy



--------------------------------------------------------------------------------



of which Employee acknowledges receiving and the terms of which are incorporated
by reference.
(b)    Recoupment of Awards. All Shares, including Shares that have vested in
accordance with Section 2 of this Agreement, shall be subject to the terms and
conditions, if applicable, of any recoupment policy adopted by the Company
pursuant to the requirements of Dodd-Frank Wall Street Reform and Consumer
Protection Act or other law or the listing requirements of any national
securities exchange on which the common stock of the Company is listed.
(c)    Captions. The captions and section headings used herein are for
convenience only, shall not be deemed part of this Agreement and shall not in
any way restrict or modify the context or substance of any section or paragraph
of this Agreement.
(d)    Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware without regard to its
conflict of laws rules.
(e)    Defined Terms. All capitalized terms not defined herein shall have the
meanings set forth in the Plan, unless a different meaning is plainly required
by the context.



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Agreement on and as of the
date first above written.
VENTAS, INC.
By:    
Title:    


[NAME]



